Citation Nr: 0413354	
Decision Date: 05/25/04    Archive Date: 06/02/04	

DOCKET NO.  97-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include ulcer disease and gastroesophageal 
reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, with additional active National Guard and 
Reserve duty (AGR) from July 12, 1978 to March 17, 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This case was previously before the Board in September 1999, 
at which time it was remanded for additional development. 

Subsequent to the September 1999 remand, the Board, in a 
decision of March 2001, determined that new and material 
evidence had, in fact, been submitted sufficient to reopen 
the veteran's previously denied claims for service connection 
for hearing loss, low back pain, and ulcer disease.  In 
conjunction with that determination, the Board remanded the 
issues of service connection for bilateral defective hearing, 
low back pain, and ulcer disease for additional development 
and adjudication on a de novo basis.

In a rating decision of July 2002, the RO granted service 
connection (and assigned a 20 percent evaluation) for 
bilateral defective hearing, effective from March 20, 1996, 
the date of receipt of the veteran's claim.  Accordingly, the 
sole issues remaining for appellate consideration are those 
of service connection for chronic low back and 
gastrointestinal disabilities.



FINDINGS OF FACT

1.  A chronic low back disorder is shown to have been present 
during the veteran's period of active Guard and Reserve duty 
from July 1978 to March 1990.  

2.  A chronic gastrointestinal disorder is shown to have been 
present during the veteran's period of active Guard and 
Reserve duty from July 1978 to March 1990.  


CONCLUSIONS OF LAW

1.  With the resolution of all reasonable doubt in his favor, 
a chronic low back disorder was incurred during the veteran's 
period of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.102 (2003).

2.  With the resolution of all reasonable doubt in his favor, 
a chronic gastrointestinal disorder was incurred during the 
veteran's period of active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.102 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the case at hand, only after a rating action was 
promulgated did the RO provide notice to the veteran 
regarding the duty to notify him of the evidence he must 
provide, and of the evidence which the VA would obtain on his 
behalf.  Additional correspondence provided the veteran with 
opportunities to submit evidence, notified him of what 
evidence the VA had secured, and what evidence was still 
required, and provided notice of who was responsible for 
securing the evidence.  The veteran was also provided with a 
Statement of the Case and various Supplemental Statements of 
the Case apprising him of VA actions in his case.

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (hereinafter, "the Court") recent 
holding in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
that Veterans Claims Assistance Act of 2000 (VCAA) notice 
must be provided to the claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a claim.  The Court also held that the duty to notify 
provisions require the VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Significantly, pursuant to a recent 
decision of the VA General Counsel [see VAOPGCPREC 1-2004 
(February 24, 2004)], the requirement that the VA request 
that the veteran provide any evidence in his or her 
possession which pertains to the claim has been declared 
obiter dictum, and is therefore not binding on the VA.  

Here, the "initial unfavorable" rating decision from which 
this appeal arises occurred in March 1996, more than four 
years before the passage of the VCAA.  Thus, it is impossible 
for VCAA-specific notice to have been provided before the 
"initial unfavorable" decision on the claim.  In cases such 
as this, requiring the VA to have provided VCAA notice "upon 
receipt of a complete or substantially complete application," 
as Pelegrini suggests, would appear to require retroactive 
application of the VCAA back to March 1996, when the veteran 
filed his claim.  However, as Kuzma v. Principi, 341 F.3d 
1327, 1329 (Fed. Cir. 2003) has made clear, "[S]ection 3(a) 
of the VCAA does not apply retroactively."  See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau 
v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Because it was 
impossible for the VA to comply with a statute that had not 
yet been issued at the time of the March 1996 denial, there 
can be no prejudice to the veteran for not complying with the 
VCAA at that time.  Nonetheless, the Board will now explore 
whether notice provided after the initial denial sufficiently 
complies with the VCAA notice provisions, and whether the 
veteran was prejudiced by such post-decision notification.

In the case at hand, the veteran was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  In point of fact, 
the veteran offered testimony in support of his claims at a 
hearing before a Hearing Officer at the RO in June 1997, and 
before the undersigned Acting Veterans Law Judge in 
August 2003.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  Moreover, the veteran was given 
ample time to respond.  Hence, notwithstanding Pelegrini, to 
allow the appeal to continue would not be prejudicial error 
to the veteran.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance the VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(2004).  

Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has had sufficient notice of the type of information needed 
to support his claims, and of the evidence necessary to 
complete the application.  Therefore, the duties to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, have been satisfied with respect to the 
issues on appeal.  Accordingly, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  


Factual Background

A review of the veteran's file reveals that service medical 
records dating from his first period of active service from 
October 1966 to October 1968 are unavailable. 

Service clinical records covering the veteran's period of 
active Guard and Reserve duty (AGR) from July 1978 to 
March 1990 show treatment during that time for various low 
back and gastrointestinal complaints.  

In an entry of November 1988, the veteran complained of low 
back pain with radiation and numbness in his lower 
extremities of approximately 3 to 4 months' duration.  The 
veteran was instructed regarding back flexibility, and told 
to return the following month for follow-up.  



Inservice radiographic studies of the veteran's lumbar spine 
conducted in late November 1988 show evidence of degenerative 
disc disease at the level of the 5th lumbar vertebra and 1st 
sacral segment.  

Inservice physical therapy records covering the period from 
November 1988 to January 1989 show treatment during that time 
for what was described as mechanical low back pain.  

In an entry of early May 1989, the veteran gave a history of 
recurrent right low back/sacroiliac pain of approximately 
three weeks duration following an attempt with another 
individual to pull a 1 1/2-ton trailer.  Reportedly, at the 
time of the incident in question, a brake which had been on 
was released, causing the veteran to slip under the trailer 
and land on the cement, striking his right hip.  According to 
the veteran, while his symptoms had been improving, he was 
still experiencing some soreness on his right side.  On 
physical examination, the veteran's posture showed evidence 
of increased lordosis.  Flexion was to 50 percent, with low 
back pain and stiffness, but no evidence of paravertebral 
muscle spasm.  On further examination, the veteran was 
observed to be very tender in the L5-S1 area.  The clinical 
assessment was of recurrent low back pain with degenerative 
disc disease at the level of the 5th lumbar vertebra and 1st 
sacral segment.  

A report of a private chiropractor dated in September 1989 
was to the effect that the veteran was suffering from chronic 
lumbalgia complicated by positional dyskinesia, as well as 
sacroiliac fixation.

During the course of outpatient physical therapy in 
October 1989, the veteran complained of continued low back 
pain with symptoms extending to his right leg in the area of 
the posterior knee.  Reportedly, the veteran had last been 
seen in early May, at which time he received a diagnosis of 
recurrent low back pain with degenerative disc disease at the 
level of the 5th lumbar vertebra and 1st sacral segment.  On 
physical examination, there was evidence of increased low 
back pain on extension of the veteran's leg.  Also noted was 
some tenderness in the area of the lumbosacral spine.  The 
clinical assessment was rule out radiculopathy at the level 
of the 5th lumbar vertebra and 1st sacral segment on the 
right secondary to degenerative disc disease.  

In an orthopedic consultation of late October 1989, it was 
noted that the veteran had been experiencing intermittent low 
back pain with movement, in particular, in the right buttock 
area.  The clinical assessment was mechanical low back pain. 

In an orthopedic entry of November 1989, there were noted 
continuing complaints of low back pain, with no change.  
Additionally noted was that a bone scan had been within 
normal limits.  Physical examination revealed evidence of 
tenderness in the right paraspinal muscles, though with a 
full range of motion.  The clinical assessment was mechanical 
low back pain, with chronic bursitis.  

On service medical examination in March 1990, the veteran 
gave a history of back pain, as well as cramps in his legs, 
and epigastric pain.  Reportedly, the veteran was in receipt 
of a permanent profile for his lower back.  The cramps in the 
veteran's right leg were felt to be most probably secondary 
to low back pain/radiculopathy.  Further noted was that, 
while the veteran had experienced problems with heartburn and 
epigastric pain, he had never undergone evaluation for those 
symptoms.  

On physical examination, there was no evidence of any hernia.  
The veteran's abdomen and viscera were within normal limits, 
as was his spine and musculoskeletal system.  The pertinent 
diagnoses were low back pain, with an accompanying physical 
profile; and gastrointestinal problems, including indigestion 
and heartburn.  Recommended at the time was that the veteran 
undergo a gastrointestinal evaluation, as well as a "low back 
program."  

At the time of an inservice gastrointestinal consultation in 
March 1990, the veteran gave a long history of 
gastrointestinal problems, including peptic ulcer disease, 
gastritis, and a hiatal hernia.  Additionally noted was that 
the veteran had apparently been taking Tagamet for his 
gastrointestinal problems.  

During a period of private hospitalization for an unrelated 
medical problem in early September 1993, the veteran gave a 
history of hiatal hernia and gastroesophageal reflux disease.  
A physical examination of the veteran's abdomen conducted at 
that time was essentially within normal limits.  The 
pertinent diagnoses were gastroesophageal reflux disease and 
hiatal hernia.

On VA general medical examination in October 1994, the 
veteran gave a history of hospitalization in 1991 for a 
hiatal hernia and duodenal ulcer.  A physical examination of 
the veteran's digestive system was negative for the presence 
of abdominal masses or tenderness.  Evaluation of the 
musculoskeletal system was similarly within normal limits.  
The pertinent diagnosis noted was history of hiatal hernia 
and duodenal ulcer.

On VA orthopedic examination, likewise conducted in 
October 1994, the veteran gave a history of significant low 
back pain for which he had received treatment in the past 
with physical therapy.  On physical examination, there was no 
evidence of any postural abnormality or fixed deformity, nor 
was any paraspinous muscle tenderness or spasm in evidence.  
Tests of straight leg raising were negative bilaterally, 
though there was some evidence of hamstring tightness.  Range 
of motion showed forward flexion to 60 degrees, with backward 
extension to 20 degrees, right and left flexion to 
30 degrees, and right and left rotation to 35 degrees.  
Neurological evaluation was normal in the bilateral lower 
extremities.  Deep tendon reflexes were trace, but 
symmetrical at the knee and ankle.  The clinical impression 
was of a history and physical examination consistent with 
chronic intermittent lumbar strain.  Noted at the time of 
examination was that the examiner saw no evidence of 
radiculopathy.  Further noted was that whatever leg 
dysesthesia the veteran described was most likely due to 
referred pain in the upper leg, in conjunction with tingling 
from peroneal nerve compression associated with prolonged 
sitting, and not due to a true radiculopathy.  However, 
radiographic correlation was required.  

A report of radiographic studies of the veteran's lumbosacral 
spine dated the following day showed evidence of mild 
thinning of the L4-L5 and L5-S1 disc spaces consistent with 
mild degenerative disc disease.

On VA gastrointestinal examination, likewise conducted in 
October 1994, the veteran gave a history of peptic ulcer 
disease, reportedly diagnosed in 1968.  According to the 
veteran, bleeding was not a component of his ulcer disease.  
The veteran described cramping, as well as generalized pain, 
in conjunction with severe indigestion and heartburn.  
Apparently, at the time of the initial presentation of 
symptoms the veteran did not undergo 
esophagogastroduodenoscopy (EGD).  Rather, the veteran was 
diagnosed on the basis of an upper gastrointestinal series 
followed by treatment with Tagamet on a twice daily basis.  
According to the veteran, in September 1993, he was admitted 
to a private hospital, at which time he underwent an 
additional upper gastrointestinal series.  At that time, by 
the veteran's recollection, he was told that he had a hiatal 
hernia, in addition to another ulcer.  The veteran was 
reportedly treated with medication for approximately two 
months, and had been on some form of medication ever since.  

Currently, the veteran described reflux-type symptoms 
occurring approximately 5 to 6 times per week, in particular, 
when bending over or in the supine position.  Strangely 
enough, however, the veteran denied specific nocturnal 
symptoms.  According to the veteran, he suffered from a 
progressive form of dysphagia which had become most 
noticeable over the past 2 to 3 years.  

On physical examination, an abdominal evaluation was totally 
unremarkable.  No diagnostic or clinical tests were available 
for review, and the examination results were based solely on 
the veteran's description.  The clinical assessment was of 
symptoms consistent with a component of gastroesophageal 
reflux disease, though the greater concern was with the 
veteran's stated history of recurrent peptic ulcer disease in 
conjunction with symptoms of progressive dysphagia.  

At the time of a VA outpatient gastrointestinal consultation 
in November 1994, the veteran gave a history of longstanding 
reflux symptomatology, for which he took medication.  On 
physical examination, the veteran's abdomen was soft, with no 
evidence of any masses.  The clinical assessment was 
gastroesophageal reflux disease with occasional dysphagia for 
solids.  Recommended at the time was that the veteran undergo 
EGD to rule out the presence of severe esophagitis.  

A VA EGD conducted in December 1994 revealed evidence of a 
number of small esophageal lesions at the gastroesophageal 
junction, as well as gastritis and duodenitis.  

At the time of an RO hearing in June 1997, the veteran 
presented testimony regarding the nature and etiology of his 
claimed low back and gastrointestinal disabilities.

On VA gastrointestinal examination in early June 2002, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  According to the veteran, his stomach ulcer 
had begun in 1967, at which time he had been prescribed 
medication.  Reportedly, the veteran did not undergo an upper 
endoscopy or gastrointestinal series at that time.  However, 
a subsequent upper gastrointestinal series had revealed the 
presence of a hiatal hernia, as well as another ulcer.  
Currently, the veteran described reflux-type symptoms 
approximately 5 to 6 times per week, in particular, when 
bending over, and in the supine position.  When further 
questioned, the veteran stated that he had ultimately 
undergone an upper endoscopy in 1994.  According to the 
veteran, that study showed evidence of gastroesophageal 
reflux disease, but no ulcer, and no evidence of Barrett's 
esophagus.  The veteran denied any problems with dysphagia to 
solids or liquids, nor were there any problems with 
hematemesis, melena, nocturnal pain, or nausea and vomiting. 

On physical examination, the veteran weighed 283 pounds.  His 
abdomen was soft and nontender, and neither the liver nor the 
spleen was palpable.  The pertinent diagnosis was hiatal 
hernia, diagnosed in 1994. 

In the opinion of the examiner, based on the veteran's 
statements, his symptoms had been present since 1967.  
However, he had not had an upper endoscopy at that time, nor 
were there records of various other upper gastrointestinal 
series conducted at different places.  In the opinion of the 
examiner, the veteran did not have a peptic or gastric ulcer 
based on endoscopy done in 1994.  However, there was evidence 
of gastroesophageal reflux disease per upper endoscopy in 
1994, for which the veteran received treatment with 
medication.  Based on all the evidence available, the 
examiner was of the opinion that the veteran did not have 
symptoms of gastric or peptic ulcer disease while on active 
duty.  Moreover, his gastroesophageal reflux disease had 
begun following his endoscopy in 1994.  For the veteran to 
have had a longstanding history of gastroesophageal reflux 
disease extending from 1966 to 1994, there would have been 
evidence of Barrett's esophagus.  However, the veteran showed 
no evidence of Barrett's esophagus, and no diagnosis of 
peptic or gastric ulcer disease.

On VA orthopedic examination in June 2002, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, while in service, he had 
jumped off a personnel carrier, and "jammed" his back.  The 
veteran stated that, at the time of that incident, he became 
better "after several minutes," and did not seek medical 
attention for a very long time.  Currently, the veteran 
complained of pain extending from his bilateral buttocks down 
to his knees.  

On physical examination, range of motion measurements showed 
65 degrees of flexion of the lumbar spine.  Extension was to 
30 degrees, with 30 degrees of lateral side bending to both 
the right and left.  Motor testing was 5/5 in all major 
muscle groups of the bilateral lower extremities.  The 
veteran was able to heel and toe walk, as well as to squat 
and rise without difficulty.  Deep tendon reflexes were 2+ 
and symmetrical, and no spasm was evident in the myofascial 
compartments of the lumbar spine.  The clinical assessment 
was of mechanical low back pain without radiculopathy.  At 
the time of examination, the examiner found no evidence which 
would relate the veteran's low back pain to a functional 
deficit related to any of his claims.  

During the course of a videoconference hearing before the 
undersigned Acting Member of the Board in August 2003, the 
veteran offered testimony regarding the nature and etiology 
of his claimed low back and gastrointestinal disorders.



Analysis

The veteran in this case seeks service connection for chronic 
low back and gastrointestinal disorders.  In that regard, 
service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
ulcer disease and/or osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

In the present case, on numerous occasions during the 
veteran's period of active National Guard and Reserve duty 
from July 1978 to March 1990, he received treatment for low-
back related complaints, culminating in diagnoses of 
mechanical low back pain and/or degenerative disc disease of 
the lumbar spine.  In point of fact, at the time of a service 
medical examination conducted in conjunction with Medical 
Board Proceedings in March 1990, there was noted a history 
not only of low back pain, for which the veteran had received 
a physical profile, but also gastrointestinal problems 
characterized by indigestion and heartburn.  Significantly, 
during the course of a consultation conducted in conjunction 
with that examination, the veteran gave a long history of 
gastrointestinal problems, including peptic ulcer disease, 
gastritis, and a hiatal hernia, for which he had been taking 
medication, specifically, Tagamet.  

The Board observes that, on VA gastrointestinal examination 
in October 1994, and on subsequent gastrointestinal 
consultation one month later, the veteran received a 
diagnosis of gastroesophageal reflux disease, with an 
apparent component of dysphagia.  While on VA orthopedic 
examination conducted at that same time, the 
veteran received a diagnosis of chronic intermittent lumbar 
strain, that diagnosis was apparently rendered in the absence 
of radiographic studies.  Significantly, subsequent 
radiographic studies revealed evidence of mild thinning of 
the L4-L5 and L5-S1 disc spaces consistent with degenerative 
disc disease.  

The Board concedes that, on recent VA orthopedic examination 
in June 2002, the veteran received a diagnosis of mechanical 
low back pain without radiculopathy, unrelated to any 
"functional deficits" alleged by the veteran.  However, that 
diagnosis was apparently rendered without the benefit of 
radiographic studies.  As noted above, both inservice and 
thereafter, the veteran has received a diagnosis of 
degenerative disc disease of the lumbosacral spine, a 
diagnosis at least somewhat inconsistent with a finding of no 
radiculopathy.  Similarly, while on VA gastrointestinal 
examination in June 2002, there was noted the apparent 
inconsistency between a longstanding history of 
gastroesophageal reflux disease (since 1966) and a lack of 
current evidence of Barrett's esophagitis, that reflux 
symptomatology has, in fact, been present only since 1990, 
during the veteran's period of active National Guard and 
Reserve duty.  Clearly, the shortening (by approximately 
24 years) of the period between the inception of 
gastrointestinal symptomatology and the potential development 
of Barrett's disease significantly undermines the examiner's 
conclusions regarding the origin of the veteran's current 
gastroesophageal reflux disease.  This is even more the case 
given the aforementioned evidence of gastrointestinal 
symptomatology during the veteran's period of active National 
Guard and Reserve duty.

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that his current low back and gastrointestinal 
symptomatology had their origin during his period of active 
military service, specifically, that period of service 
extending from July 1978 to March 1990.  Accordingly, service 
connection for both such disabilities is in order.  



ORDER

Service connection for a chronic low back disorder is 
granted.  

Service connection for a chronic gastrointestinal disorder is 
granted.



	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



